schneider v. state



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-312-CR





SCOTT P. SCHNEIDER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This court previously affirmed the aggravated assault conviction of Appellant Scott P. Schneider.  
See
 
Schneider v. State
, 9 S.W.3d 466 (Tex. App.—Fort Worth 1999, no pet.).  Our mandate issued on March 9, 2000.  On July 30, 2003, Appellant filed in the trial court a motion for new trial and several other post-conviction motions, all challenging this final conviction. Appellant seeks to appeal the trial court’s denial of these motions.

On August 19, 2003, this court notified Appellant that we were concerned we lacked jurisdiction over this appeal because Appellant is attempting to challenge his final felony conviction.  Appellant’s response to our jurisdiction inquiry does not provide grounds for continuing this appeal.  

We hold that article 11.07 provides the exclusive means for challenging Appellant’s final felony conviction, and we do not have jurisdiction over this purported appeal.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 11.07 (Vernon Supp. 2003);
 Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals
, 910 S.W.2d 481, 482-84 (Tex. Crim. App. 1995) (orig. proceeding).
  Accordingly, we dismiss this appeal for want of jurisdiction.     



PER CURIAM



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: September 25, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.